           Case 2:21-cv-00052-GGG Document 20 Filed 07/30/21 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

SIDNEY MCBRIDE, III                                                                  CIVIL ACTION

VERSUS                                                                               NO. 21-0052

SHERIFF CRAIG WEBRE, ET AL.                                                          SECTION “T”(5)


                                           ORDER OF DISMISSAL

         Following the Report and Recommendation issued by the United States Magistrate Judge,

Plaintiff timely filed an objection. 1 The objection did not respond to the analysis of the Report and

Recommendation, but instead stated that Plaintiff never received a copy of the Motion to Dismiss

filed by Defendants. 2 Plaintiff argues that he would have filed an opposition had he been properly

notified. On June 17, 2021, the Court issued an order allotting Plaintiff additional time to file a

memorandum in response to Defendants’ Motion to Dismiss. 3 Plaintiff has failed to respond with

any briefing and, as a result, the Court adopts the Report and Recommendation of the Magistrate

Judge (R. Doc. 17). Accordingly,

         IT IS ORDERED that the Defendants’ Motion is granted, 4 and that Plaintiff’s suit be

dismissed without prejudice, but with prejudice for the purpose of proceeding in forma pauperis

pursuant to 28 U.S.C. § 1915.

         New Orleans, Louisiana, this ________
                                        30th day of July, 2021.




                                                             _____________________________________
                                                                    GREG GERARD GUIDRY
                                                               UNITED STATES DISTRICT JUDGE

1
  R. Doc. 18.
2
  R. Doc. 16.
3
  R. Doc. 19. The order gave Plaintiff until July 28, 2021, to file an opposition.
4
  R. Doc. 16.
